DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, the claim depends upon claim 11 which establishes that the housing of the extruder comprises “a discharge port” for carrying plastic out of the cavity.  Claim 12 then recites that the housing has “a discharge port opening” rendering the claim indefinite.  It is unclear if the discharge port opening of claim 12 is the same discharge port opening previously defined in the claim 11 or an additional discharge port.  For the purposes of examination the claim will be interpreted as reading upon an additional discharge port which comprises a suction device connected thereto as claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Noguchi et al. (PN 5281379).
With regards to claims 11 and 18, Noguchi teaches a method and device configured to extrude plastics (Abstract) comprising an extruder screw, a housing with a cavity in which the screw is rotatably arranged, a drive unit (not shown but required to provide a rotating screw) configured to drive the screw, a heating element arranged on the housing alongside the screw, a filling unit (resin feed opening) connected to the housing in a feed zone of the screw through which resin material may be added to the cavity, wherein upon rotation of the screw the 
An alternative embodiment of Noguchi teaches as seen in Figure 4 an extruder comprising a rotating screw in a heated housing in which the housing comprises a filling unit (A) connected to the housing in a feed zone (2a) of the extruder for feeding resin and a filler metering device (A’) upstream of the feed zone (2a) of the extruder in which the filling unit is connected to the housing in a feed zone through a series of static mixers (8) and the filler metering device (upper screw to which A’ and A feeds) feeds a feeding port following the static mixers (8) in which the filler metering device is connected to the feeding port by the static mixers to supply the filler into the cavity and filler is dispersed in a gas stream provided by gas stream supply (C) (col 8 ln 33-39).
With regards to the limitation that the device comprises a filling unit through which shredded plastic can be supplied into the cavity, Noguchi teaches an extruder comprising a filling unit through which granulated (subdivided and 
With regards to claim 12, Noguchi teaches that the device comprises a discharge port (B, D1, D2) in the housing (Fig. 1) and teaches that the discharge ports may include a suction means for removing gas (col 6 ln 20-25, col 8 ln 9-18).
With regards to claim 13, Noguchi teaches that the device comprises a reservoir and conveying means (Feeder) for the filler material and the filler metering device (blower or ejector mechanism into which the fine particles are fed) has a connection to a gas supply which generates the gas stream that carries the filler (Fig. 1, col 3 ln 15-42).
With regards to claim 14, Noguchi shows a screw type feeder (Fig. 1).
With regards to claim 15, Noguchi in Fig. 1 shows a line (pipe) from the gas dispersion means into the feed port as well as the alternative embodiment shown in Fig. 4 which comprises a pipe filled with static mixers (8) between the screw feeder and the main extruder housing.
With regards to claims 17 and 20, Noguchi teaches using a heated gas stream (col 3 ln 50-53) inherently requiring a heating element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (PN 5281379) as applied to claims 11 and 18 above, and further in view of Koster et al. (PN 4754413).
With regards to claims 16 and 19, Noguchi teaches a method for extrusion in which materials are fed to an extruder including with the use of a feeding device and exit the extruder, but does not explicitly teach including an adjustment of the feeding of a material based upon a mass flow of composite material at the exit of the extruder.
Koster teaches that it was known in the art at the time the invention was effectively filed to include control systems including a scale (6) at the outlet of an extruder which can feed back to a controller that can adjust the feed rate of a material to the extruder (Fig. 1, col 4 ln 1-63, claim 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a similar control arrangement to that of Koster in the apparatus and method of Noguchi to control the feed rate of filler as both relate to the extrusion of materials with feed mechanisms presenting a reasonable expectation of success, and doing so increases control of the resulting extrudate yielding predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742